Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 26, 2021

                                    No. 04-21-00165-CV

                IN THE INTEREST OF X.S., X.S., AND X.S., CHILDREN,

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI15931
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

       Appellee Trevor Scantland’s brief was due August 19, 2021. Neither the brief nor a
motion for extension of time has been filed.

       We order appellee’s brief due September 6, 2021. If the brief is not filed by the date
ordered, we may submit the case without an appellee’s brief.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court